DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 06/29/2017.  The applicant has filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: USER SIGNAL PROCESSING METHOD FOR OMNIDIRECTIONAL IMAGE PROCESSING APPARATUS.
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to communicate with an external device” in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 17, the claim limitation, “a communication unit configured to communicate with an external device,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For example, page 19, line 22 to page 20, line 1 describes a communication unit, but only appears to describe the function implemented by the unit,  not what the unit is e.g., whether it is hardware or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
 If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 18-21 are rejected for failing to cure the deficiencies of their parent claim.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claim 22 the claim limitation recites “computer-readable recording medium having a computer program recorded thereon.”  However, the usage of the phrase “computer-readable recording medium” is broad enough to include both “non-transitory” and “transitory” media.  The specification further explicitly does not limit the term to the utilization of a non-transitory computer-readable medium (See page 38, lines 7-23 of the specification, which describes various examples of such a medium, but does not require that the medium be non-transitory.)  When the specification is silent, the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. See Ex parte Mewherter, 2012-007962 (PTAB, 2013). Therefore, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.
Claims 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainisto (US 2017/0085861).

 	Regarding claim 12, Rainisto teaches a method of processing a user signal, which is performed by an image processing device, the method comprising:
 	recognizing a user signal among a plurality of defined user signals ([0028, 0026], a user can provide gestures to command a omnidirectional camera; for example, the gesture can be a hand, finger or multiple fingers); and
 	controlling an omnidirectional image processing apparatus according to a control signal corresponding to the user signal ([0028, 0026], a user can provide gestures to command a omnidirectional camera; for example, the gesture can be a hand, finger or multiple fingers),
 	wherein each of the plurality of user signals correspond to a corresponding one of a plurality of different hand images ([0028, 0026], a user can provide gestures to command a omnidirectional camera; for example, the gesture can be a hand, finger or multiple fingers).

 	Regarding claim 17, the claim corresponds to claim 12 and is rejected for the same reasons.  Rainisto also teaches an image processing apparatus for processing a user signal (Fig. 1, [0020] describes a device), the image processing apparatus comprising:
 	a communication unit configured to communicate with an external device ([0020] describes a camera, sensors and other components e.g., “units” that communicate at least with a processor or other external devices); and
 	a processor operatively connected to the communication unit ([0020] describes a processor), wherein the processor is implemented to perform the operations of claim 12.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 13, 14, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rainisto, as applied in claims 12 and 17, and further in view of Kirby (US 2012/0133580).  

 	Regarding claim 13, Rainisto teaches the invention as claimed in claim 12.  Rainisto also teaches 
 	the hand image to be recognized is included in an omnidirectional image captured by the omnidirectional image processing apparatus ([0028], the omnidirectional device can view and detect user gestures and use them to issue commands; [0020, 0003, 0019], the omnidirectional device captures everything it views).
   	However, Rainisto does not expressly disclose wherein the user signal corresponds to one hand image matched with a hand image to be recognized among the plurality of different hand images.
 	In the same field of endeavor, Kirby teaches wherein the user signal corresponds to one hand image matched with a hand image to be recognized among the plurality of different hand images (Figs. 2-3, [0032-0034], a camera system captures images of users giving particular hand motions; the system is designed to identify a particular hand gesture among multiple different 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the user signal corresponds to one hand image matched with a hand image to be recognized among the plurality of different hand images as suggested in Kirby into Rainisto because Rainisto and Kirby pertain to analogous fields of technology.  Both Rainisto and  Kirby relate to a camera system that captures images and where gestures in  the images can be used to issue a command to the camera e.g., see Rainisto [0026-0028].  In Kirby, the system can identify one of multiple known hand gestures and use it to issue a command to the system.  It would be desirable to incorporate this feature into Rainisto to enable the identification of multiple gestures to issue various commands to the camera system e.g., see Kirby Figs. 2-3, [0032-0034]. 

  	Regarding claim 14, the combination of Rainisto and Kirby teaches the invention as claimed in claim 13.  The combination of Rainisto and Kirby also teaches 
 	 wherein the hand image to be recognized is a hand image for specifying an object in the omnidirectional image (Rainisto [0031, 0028], a user gesture, which can be a hand gesture, can be used to identify a region of interest; see also Kirby Figs. 2-4, [0032-0035, 0018], which describes using hand images to issue commands; it is used to facilitate identifying and tracking of the motion and characteristics of a particular hand pose i.e., “object”);
	a control signal corresponding to the hand image to be recognized indicates to track and image the object or to capture a still image of the object (Rainisto [0027, 0021], the region of interest may then later be zoomed on or focused on; for example, as noted in [0021], when 

 	Regarding claim 18, Rainisto teaches the invention as claimed in claim 17.  Claim 18 also corresponds to claim 13 and is rejected for the same reasons.  

	Regarding claim 19, the combination of Rainisto and Kirby teaches the invention as claimed in claim 18.  Claim 19 also corresponds to claim 14 and is rejected for the same reasons.  

	Regarding claim 22, the combination of Rainisto and Kirby teaches the invention as claimed in claim 13.  The combination of Rainisto and Kirby also teaches a computer-readable recording medium having a computer program recorded thereon (Rainisto [0020] describes a memory with computer program code).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rainisto and Kirby, as applied in claims 13 and 18, and further in view of Choi (US 2017/0060251).

 	Regarding claim 15, the combination of Rainisto and Kirby teaches the invention as claimed in claim 13.  However, the combination of Rainisto and Kirby does not expressly disclose wherein the hand image to be recognized is a hand image in the omnidirectional image that is defined to stop or restart the capturing, and a control signal corresponding to the hand image to be recognized indicates to stop or restart the capturing of the omnidirectional image.

 	wherein the hand image to be recognized is a hand image in the omnidirectional image that is defined to stop or restart the capturing ([0022-0024, the recording system views and records a scene, detects a gesture e.g., hand gesture, in the scene, and can perform a command, so as to stop the video recording), and
 	a control signal corresponding to the hand image to be recognized indicates to stop or restart the capturing of the omnidirectional image ([0022-0024, the recording system views and records a scene, detects a gesture e.g., hand gesture, in the scene, and can perform a command, so as to stop the video recording).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hand image to be recognized is a hand image in the omnidirectional image that is defined to stop or restart the capturing, and a control signal corresponding to the hand image to be recognized indicates to stop or restart the capturing of the omnidirectional image as suggested in Choi into Rainisto and Kirby because Rainisto/Kirby and Choi pertain to analogous fields of technology.  Rainisto/Kirby and Choi relate to a system for recording a scene, detecting a gesture in a scene, and implementing a command based on the gesture.  In Choi, the gesture can cause the recording device to stop recording.  It would be desirable to incorporate this feature into Rainisto/Kirby to enable a gesture to implement a wide variety of commands e.g., see Choi [0022-0024]. 

 	Regarding claim 20, the combination of Rainisto and Kirby teaches the invention as claimed in claim 18.  Claim 20 also corresponds to claim 15 and is rejected for the same reasons.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rainisto and Kirby, as applied in claims 13 and 18, and further in view of Niida (US 2017/0070661). 

 	Regarding claim 16, the combination of Rainisto and Kirby teaches the invention as claimed in claim 13.  The combination of Rainisto and Kirby also teaches wherein the hand image to be recognized is a hand image defined as performing an operation (Kirby Figs. 2-3, [0032-0034], a camera system captures images of users giving particular hand motions; the system is designed to identify a particular hand gesture among multiple different hand gestures; based on that, the system implements a command at the camera system), and
 	a control signal corresponding to the hand image to be recognized implements an operation (Kirby Figs. 2-3, [0032-0034], a camera system captures images of users giving particular hand motions; the system is designed to identify a particular hand gesture among multiple different hand gestures; based on that, the system implements a command at the camera system).
 	However, the combination of Rainisto and Kirby does not expressly disclose the operation is changing an imaging angle of view of the omnidirectional image; the implementing of the operation is controls the imaging angle of view. 
 	In the same field of endeavor, Niida teaches the operation is changing an imaging angle of view of the omnidirectional image; the implementing of the operation is controls the imaging angle of view ([0002], it is known to issue an instruction from a user to a camera system to change its angle of view for image capture; in the context of Rainisto/Kirby, which teaches using a gesture to control a camera operation e.g., see Kirby Figs. 2-3, [0032-0034], this means that gestures can be used to change the camera’s angle of view). 


 	Regarding claim 21, the combination of Rainisto and Kirby teaches the invention as claimed in claim 18.  Claim 21 also corresponds to claim 16 and is rejected for the same reasons.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Li (US 2018/0367777) teaches changing the field of view for a panoramic video e.g., see Li [0025, 0034, 0045, 0037]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143